Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s RCE filed  on 2/8/2022
Claims 1-31 have been submitted for examination
Claims  1-31 have been allowed
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Allowable Subject Matter
1.	Claims 1-31 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to an error-correction code memory includes memory locations for storing data. The memory is programmed to store one or more intentionally invalid words. Testing of an error correction circuit for the memory is performed by accessing the one or more intentionally invalid words and performing an error detection and error correction operation.

The prior art of record, for example Brueggen teaches   a memory controller comprises a cache line processing block for processing a cache line into a plurality of segments, an error correction code (ECC) generation block that forms ECC code words for each of the plurality of segments for 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method, comprising: writing at least one intentionally invalid word into a first portion of an error-correction code memory; and locking the first portion of the error-correction code memory in a read-only mode of access such that it is forbidden to write again to said first portion.
	Claims 2-8 depend from claim 1, are also allowable.
	Claims 9 and 19 and 26 and 29 are allowable for the same reasons as per Claim 1.
	Claims 10-18 depend from claim 8, are also allowable.
	Claims 20-25 depend from claim 19, are also allowable.
	Claims 27-28 depend from claim 26, are also allowable.
	Claims 30-31 depend from claim 29, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112